Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered June 12, 1998, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record clearly establishes that the defendant knowingly, *344voluntarily, and intelligently waived his right to appeal from the judgment, as well as any pretrial orders. Accordingly, the judgment is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Shell, 206 AD2d 396). Bracken, J. P., Thompson, Sullivan and McGinity, JJ., concur.